Exhibit 10.2

 

PROPERTY MANAGEMENT AGREEMENT

 

This Property Management Agreement (the “Agreement”) is made and entered into as
of May 10, 2013 (the “Effective Date”) by and between Silver Bay Operating
Partnership L.P., a Delaware limited partnership (“Operating Partnership”), and
Silver Bay Property Corp. (“Property Manager”) (each sometimes referred to as a
“Party” and, collectively, the “Parties”) with reference to the following:

 

R E C I T A L S

 

A.                                    Property Manager is in the business of
managing single-family and other residences.

 

B.                                    Upon the terms and conditions set forth
below, Operating Partnership desires to retain Property Manager to operate,
maintain, repair, manage and lease the Property (defined below) on behalf of
Operating Partnership and one or more potential owners (hereafter, “Owner”).

 

C.                                    Owner is party to certain Loan Documents
(defined below) dated on or about May 10, 2013 with the Bank of America,
National Association, as agent for the lenders (the “Agent”) and the lenders
party thereto from time to time (collectively, the “Lender”), pursuant to which
the Agent has been granted a security interest in Owner and Owner’s personal
property.

 

D.                                    Certain capitalized terms shall have the
meanings set forth herein and on Exhibit A.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Operating Partnership and Property Manager
agree as follows:

 

1.                                      APPOINTMENT; PROFESSIONAL MANAGEMENT
STANDARDS.

 

1.1                               Engagement.  Operating Partnership, as master
property manager for the Owners, engages Property Manager to be the manager of
the properties identified on Exhibit B attached hereto (collectively, as may be
updated from time to time, the “Property”), and Property Manager accepts the
engagement, on the terms and conditions set forth herein.

 

1.1.1                     Acquisitions.  From time to time hereafter, Operating
Partnership shall have the right, at its sole option, to cause additional single
family and other residential properties that are acquired by Owner to become
part of the “Property” (an “Acquisition”) by providing written notice to
Property Manager (an “Acquisition Notice”).  Upon Property Manager’s receipt of
an Acquisition Notice and Operating Partnership’s approval of an Approved Budget
relating to the property identified in such Acquisition Notice in accordance
with Section 4.13 hereof, such property shall be deemed part of the “Property”,
and Exhibit B shall be updated accordingly.

 

1.1.2                     Dispositions.  From time to time hereafter, Operating
Partnership shall have the right, at its sole option, to cause any Property that
is sold or transferred to be removed as part of the “Property” (a “Disposition”)
by providing written notice to Property Manager (a “Disposition Notice”).  Upon
Property Manager’s receipt of a Disposition Notice, such Property shall no
longer be deemed part of the “Property”, and Exhibit B shall be updated
accordingly.

 

--------------------------------------------------------------------------------


 

1.1.3                     Financings.  From time to time hereafter, Operating
Partnership shall have the right, at its sole option in accordance with the
terms of the Loan Documents, to cause any Property that ceases to directly or
indirectly be security for the Agent under the Loan Documents to be removed as
part of the “Property” and transferred to that certain Amended and Restated
Property Management Agreement dated May       , 2013 between Operating
Partnership and Property Manager by providing written notice to Property Manager
(a “Release Notice”), with a copy to the Agent.  Upon Property Manager’s receipt
of a Release Notice, if the Agent does not object to such Release Notice within
ten (10) days, such Property shall no longer be deemed part of the “Property”,
and Exhibit B shall be updated accordingly.

 

1.2                               Property Manager Status.  Property Manager is
not a joint venturer, partner or employee of Operating Partnership.  In the
performance of its duties hereunder, Property Manager shall act solely as
property manager for the account of Operating Partnership but only to the extent
expressly set forth herein.

 

1.3                               Standards.  Property Manager will perform the
services required of it under this Agreement (the “Services”) in conformance
with the following standards (the “Standards”): (a) those management, rental,
sales and collection practices of prudent companies that manage single family
and 2-4 family residential homes for rent and sale of a type similar to the
Properties in the jurisdiction where the related Property is located, (b) in
accordance with commercially reasonable professional standards, (c) in
compliance with all Legal Requirements; (d) using good faith and commercially
reasonable efforts; and (e) in accordance with instructions that Operating
Partnership issues from time to time.

 

2.                                      TERM.

 

2.1                               Initial Term.  The initial term of this
Agreement commences on the Effective Date and ends on the (1) year anniversary
thereof (the “Term”).

 

2.2                               Termination.  Following the initial Term, this
Agreement shall continue on a monthly basis.  Article 8 hereof contains
provisions regarding termination of this Agreement.

 

3.                                      COMPENSATION

 

Property Manager will be compensated for its services under this Agreement as
outlined on Exhibit C attached hereto.  Such compensation is referred to herein
as the “Management Fee”.

 

4.                                      PROPERTY MANAGER’S RESPONSIBILITIES.

 

4.1                               Property Management Report.  Property Manager
shall populate App Folio, or another accounting system selected by Operating
Partnership, with the data contemplated by such program, in a timely fashion
(and no later than five (5) calendar days after the data is available).

 

4.2                               Initial Renovation of Properties.  Property
Manager shall negotiate agreements with contractors for renovation work to
Properties consistent with a standardized scope of work as approved by Operating
Partnership.  All renovation agreements must be approved in

 

2

--------------------------------------------------------------------------------


 

advance by Operating Partnership.  Property Manager will oversee completion of
the approved renovation work.

 

4.3                               Management and Maintenance.  Property Manager
shall maintain and manage the Property in conformance with the Standards. 
Property Manager shall comply with the provisions of Property Management Plan
attached hereto as Exhibit D.

 

4.4                               Leasing.  Property Manager shall provide
Operating Partnership with an estimated projected rent for each Property. 
Property Manager shall lease in conformance with the Leasing Plan attached
hereto as Exhibit E, as the same may be modified by Operating Partnership. 
Property Manager must obtain Operating Partnership’s approval prior to any Lease
that would be 95% or less of the projected rent set forth in the Approved
Budget.

 

4.4.1                                 Lease Form.  Property Manager shall use
the lease form (the “Lease Form”) attached hereto as Exhibit F.

 

4.4.2                                 Lease Parameters.  Property Manager shall
negotiate leases in compliance with the lease parameters attached as Exhibit G
which Operating Partnership may revise from time to time in Operating
Partnership’s sole and absolute discretion (the “Lease Parameters”).  Property
Manager shall not discriminate in the leasing of the Property in violation of
any applicable law.

 

4.4.3                                 Authority.  Subject to the terms of this
Agreement, Property Manager is authorized to enter into Leases with Tenants.

 

4.5                               Marketing.  Property Manager shall use
commercially reasonable efforts and advertising to attract, procure and retain
Tenants at each Property.

 

4.6                               Legal Proceedings and Legal Counsel.  The
selection of attorneys and professionals for legal matters that relate to any
Property and Lease shall be subject to Operating Partnership’s prior approval. 
All legal action with respect to any Property or Tenants must be approved by
Operating Partnership; with such approval, Property Manager may file unlawful
detainer actions and actions to recover rent and other amounts payable by
Tenants.  Any legal fees incurred by Property Manager under $1,500 shall be
considered “Operating Expenses” hereunder, and Property Manager shall incur no
other legal fees.  Property Manager shall promptly notify Operating Partnership
of any claims related to any Property or any Lease.

 

4.7                               Government Approvals/Rental Taxes.  Property
Manager shall timely secure tax or business licenses in the name of Owner or
Operating Partnership as may be required for the rental of the Property and
shall register the Property if required by Legal Requirements.

 

4.8                               Cooperation With Financing and Sales Efforts. 
Property Manager shall cooperate with any financing, sale, or other transfer or
disposition relating to any Property or to Operating Partnership, Silver Bay
Property Corp. (“OP Manager”) or any of their affiliates.

 

3

--------------------------------------------------------------------------------


 

4.9                               Accounts.

 

4.9.1                                 Trust Deposit Account.  All funds received
by Property Manager as a refundable security deposit (the “Security Deposits”)
in connection with the Lease shall be placed in trust for Operating
Partnership’s benefit into an account at a financial institution approved in
advance by Operating Partnership whose deposits are insured by the Federal
Deposit Insurance Corporation (the “FDIC”) and in a manner to indicate the
custodial nature of such account (the “Trust Deposit Account”).  Property
Manager shall establish a separate Trust Deposit Account for each Owner that is
not an affiliate of any other Owner; provided, however, that Property Manager
shall not be required to establish separate Trust Deposit Accounts for
affiliated Owners.

 

4.9.2                                 Trust Operating Account.  Except for
Security Deposits as provided above in Section 4.8.1, all Gross Collections
shall be placed in trust for Operating Partnership’s benefit into an account at
a financial institution approved in advance by Operating Partnership whose
deposits are insured by the FDIC and in a manner to indicate the custodial
nature of such account (the “Trust Operating Account”).  Property Manager shall
establish a separate Trust Operating Account for each Owner that is not an
affiliate of any other Owner; provided, however, that Property Manager shall not
be required to establish separate Trust Operating Accounts for affiliated
Owners.

 

4.9.3                                 No Commingling.  In no event shall any
Security Deposits, any Gross Collections or any other funds from the Property be
commingled with any other funds, and in no event shall any funds attributable to
the Property of one Owner be used for the benefit of the Property of another
Owner.

 

4.9.4                                 Access to Accounts.  Operating Partnership
shall be given read-only access, the account number and password to all Property
accounts.

 

4.9.5                                 Security Interest.  Property Manager
hereby grants to Operating Partnership a security interest in the Trust Deposit
Account and Trust Operating Account to secure performance of Property Manager’s
obligations under this Agreement.  The parties intend for this Agreement to
create a security interest in and to such accounts, and Operating Partnership
shall have all the rights of a secured party, as provided in the Uniform
Commercial Code, as in effect from time to time.  Property Manager agrees to
execute any financing statements required to perfect Operating Partnership’s
interest in such accounts.

 

4.10                        Disbursements.

 

4.10.1                          Requests for Funds.  Property Manager may
provide a written request to Operating Partnership with respect to funding the
Trust Operating Accounts for the ensuing month to the extent reasonably
required.  Property Manager’s request shall describe and document any request
for funds in excess of those anticipated in the Approved Budget.

 

4.10.2                          Operating Expenses.  Property Manager shall pay
all Operating Expenses on a timely basis from the funds in the applicable Trust
Operating Account; provided, however, that except as otherwise provided in the
Approved Budget, any maintenance or repair outlay estimated to cost more than
$500.00 shall require the prior written approval of Operating Partnership.

 

4

--------------------------------------------------------------------------------


 

4.10.3                          Remittance to Operating Partnership.  Each
month, after deducting all authorized Operating Expenses from the Gross
Collections for the immediately preceding calendar month, the net remaining
amount of Gross Collections in excess of a reserve of $200 for each Property
shall be remitted by Property Manager to Operating Partnership at the address or
account as Operating Partnership directs in writing.  Such remittance shall be
made no later than the eighth (8th) calendar day of each month.

 

4.10.4                          Property Manager Not Entitled to Rents and Other
Charges and Collections.  Property Manager acknowledges and agrees that it is
collecting and processing rents and other charges and collections solely as the
property manager for Owners and Operating Partnership.  Property Manager has no
right to, or title in, the rents and other charges and collections collected or
processed with respect to the Property.  In any bankruptcy, insolvency or
similar proceeding the Property Manager, or any trustee acting on behalf of the
Property Manager, waives any claim to such rents and other charges and
collections other than as such may be used to pay the fees and compensation of
the Property Manager pursuant to the terms and conditions of this Agreement.

 

4.11                        Reports.  Property Manager shall cause the following
statements, reports and documentation (collectively, the “Reports”) to be
delivered to Operating Partnership at the time and in the form and manner
referenced below:

 

4.11.1                          Periodic Inspections.  Promptly after each
inspection, which shall be at least annually, an update of any material changes,
damage, problems or issues.

 

4.11.2                          Claim Reports.  A report of any claims that may
be made by a Tenant or any other Person arising out of the Property relating to
any injury, damage, loss, liability, cost, expense or other similar issues,
whether or not covered by insurance (the “Claims Report”), a copy of which will
be transmitted to Operating Partnership and its insurance agent within 48 hours
of receipt by Property Manager.

 

4.11.3                          Account Reconciliations.  A monthly
reconciliation of the Trust Deposit Accounts and Trust Operating Accounts and
all deposits, disbursements, fees and charges, fund balances and all related
information (the “Account Reconciliations”), not later than five (5) calendar
days following the end of each month.

 

4.11.4                          Monthly Reports.  On or before the fifth (5th)
calendar day of each month:

 

a.                                      a monthly income and expense statement
(on a form furnished or approved by Operating Partnership and certified by
Property Manager) that shows detail of all Gross Collection and Operating
Expenses;

 

b.                                      an up-to-date rent roll, including a
Tenant delinquency report and a vacancy report, in excel format;

 

c.                                       security deposit funds detail;

 

d.                                      a balance sheet;

 

5

--------------------------------------------------------------------------------


 

e.                                       accounts receivable

 

f.                                        accounts payable aging;

 

g.                                       expense distribution in excel format;

 

h.                                      income register in excel format;

 

i.                                          Management Fee support;

 

j.                                         the monthly close and reporting
checklist attached as Exhibit H hereto; and

 

k.                                      and such other reports and supporting
data as reasonably requested by Operating Partnership.

 

4.11.5                          Database Updates.  At least weekly, Property
Manager shall update Operating Partnership’s proprietary database with such
information as Operating Partnership may reasonably request.

 

4.12                       Records.  Property Manager shall organize and
maintain accurate records of all of the information and data prepared by or
utilized by Property Manager in the performance of its duties, including the
following (collectively, the “Records”):

 

4.12.1                          All Security Deposits, Gross Collections,
Operating Expenses and Management Fees;

 

4.12.2                          The original of each Lease and Tenant
application;

 

4.12.3                          Each Approved Budget;

 

4.12.4                          The banking statements, Account Reconciliations
and all back-up information (including proposals, invoices, receipts, etc.) for
both the Trust Deposit Accounts and Trust Operating Accounts; and

 

4.12.5                          Insurance policies, all reports required
hereunder and all correspondence and activities with respect thereto.

 

4.12.6                          The Records shall be open for inspection by
Operating Partnership at all reasonable times and shall be sufficiently detailed
to allow Operating Partnership to trace payments and withdrawals to each
individual Property.  Property Manager shall provide reasonable assistance in
the conduct of any audit of the financial statements of Operating Partnership or
any of its clients or affiliates. Manager shall keep safe and intact all such
Records for a period of three (3) years after the year to which the records
pertain.

 

4.13                       Budgets.

 

4.13.1              Initial Budget.  Property Manager shall promptly and
diligently prepare an initial budget for the operation, maintenance, repair and
leasing of each Property and shall submit it to Operating Partnership for
Operating Partnership’s approval.

 

6

--------------------------------------------------------------------------------


 

4.13.2              Updated Budgets.  As reasonably necessary in accordance with
the Standards, and when otherwise requested by Operating Partnership, Property
Manager shall prepare and submit to Operating Partnership for Operating
Partnership’s approval a proposed updated budget for the Property (broken out
for each Property).  The applicable (initial or updated) budget is the “Approved
Budget”.

 

4.14                       Compliance With Laws and Requirements.  Property
Manager shall comply with all Legal Requirements applicable to the performance
of the Services and with all insurance policies, surety bonds, agreements and
contracts delivered to Property Manager by Operating Partnership, including all
documents and instruments entered into respecting loans for Owner, Operating
Partnership, OP Manager or any of their affiliates (the “Loan Documents”). 
Notwithstanding the foregoing, Property Manager shall not take any action
required by Legal Requirements if Operating Partnership has notified Property
Manager that Operating Partnership is contesting or has affirmed its intention
to contest and promptly institute proceedings contesting such Legal
Requirements, unless failure to comply promptly with any such Legal Requirements
would expose Property Manager to civil and/or criminal liability.

 

4.15                       Other Forms of Compensation Prohibited.  Property
Manager agrees that its compensation as described in Article 3 hereof is the
consideration for all services of Property Manager under this Agreement. 
Expenses related to Property Manager’s Employees or to Property Manager’s office
overhead (including marketing expenses), whether or not allocable to services
rendered in the management of Property, are not to be an Operating Expense of
the Properties.  All rebates, discounts or commissions collected by Property
Manager, or credited to Property Manager’s use, that relate to the purchasing of
supplies or to the rendering of services for the Property, shall be for the
benefit of Owner, other than de minimis discounts for bulk purchases or handling
charges.  Property Manager shall not collect or charge any undisclosed fee,
rebate or discount in connection with the management or leasing of the Property.

 

4.16                       Inspections of Properties.  Property Manager shall
cooperate with Operating Partnership and Operating Partnership’s representatives
in order to allow them to inspect the Property.

 

4.17                       Internal Controls. Property Manager will establish
internal controls to the extent necessary to permit Operating Partnership and
its clients and affiliates to fully comply with the requirements of the Exchange
Act of 1934, as amended (the “Exchange Act”), which includes establishing and
maintaining disclosure controls and procedures under the Exchange Act
(rules 13a-15(e) and 15d-15(e)) and internal controls over financial reporting
under the Exchange Act (rules 13a-15(f) and 15d-15(f)).  Property Manager and
Operating Partnership will consult on the proposed internal controls (along
related policies and procedures) prior to adoption of any such controls.

 

5.                                      INSURANCE; DAMAGE.

 

5.1                               Insurance.  Property Manager shall at all
times obtain and keep in force, at no expense to Operating Partnership or Owner,
the following policies of insurance:

 

7

--------------------------------------------------------------------------------


 

5.1.1                     a commercial general liability policy of insurance
protecting Property Manager, Operating Partnership, OP Manager and Owner against
claims and damages, including punitive damages, for bodily injury, property
damage and personal injury, based upon or arising out of the ownership, use,
occupancy or maintenance of the Property and all areas appurtenant thereto, to
the extent arising out of an act or omission of Property Manager.  Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount at limits of not less than $l,000,000 per occurrence, with a $2,000,000
aggregate limit.

 

5.1.2                     statutory workers’ compensation and employers’
liability insurance with minimum limits of $100,000 per accident, $100,000 per
disease for each of employee of Property Manager, and $100,000 per policy limit,
covering all of Property Manager’s employees;

 

5.1.3                     professional liability or errors and omissions
insurance with minimum limits of at least $1,000,000.00 per occurrence, with a
$1,000,000.00 aggregate limit, and with a minimum five (5) year extended
reporting period.

 

Deductibles shall be subject to Operating Partnership’s approval, in its sole
and absolute discretion.  The limits of the foregoing insurance shall not limit
the liability of Property Manager nor relieve Property Manager of any obligation
hereunder.  All insurance carried by Property Manager shall be primary to and
not contributory with any similar insurance carried by Operating Partnership, OP
Manager or Owner, whose insurance shall be considered excess insurance only. 
Property Manager shall name Operating Partnership, OP Manager and Owner and
their respective directors, officers, members, managers, employees, and agents
as named or additional insureds on the commercial general liability policy and
the professional liability policy.  Property Manager shall not do or permit to
be done anything that invalidates the required insurance policies.  Property
Manager shall deliver to Operating Partnership certified copies of all policies
of insurance or certificates evidencing the existence and amounts of the
required insurance within ten (10) days following the execution of this
Agreement.  No such policy shall be cancelable or subject to modification except
after thirty (30) days prior to written notice to Operating Partnership. 
Property Manager shall, at least thirty (30) days prior to the expiration of
such policies, furnish Operating Partnership with evidence of renewals or
“insurance binders” evidencing renewal thereof.  The cost of Property Manager’s
insurance hereunder shall not be included in Operating Expenses.  Operating
Partnership may at its option obtain any insurance required by this Section 5.1
and deduct the cost thereof from Property Manager’s fees hereunder, and may
terminate this Agreement upon notice to Property Manager in the event that
Property Manager does not timely provide to Operating Partnership the evidence
of insurance required hereunder.

 

5.2                               Insurance Policies.  The insurance policies
required under this Agreement shall contain the “Amendment of the Pollution
Exclusion Endorsement” for damage caused by heat, smoke or fumes from a fire. 
The policies shall not contain any intra-insured exclusions as between insured
persons or organizations.  The policies required herein shall be issued by
companies duly licensed or admitted to transact business in the state where the
Property is located, and maintaining during the policy term a “General
Policyholders Rating”, as set forth in the most current issue of AM Best’s
Insurance Guide, of A/VII or higher.  In the event of a rating downgrade below
the required minimum level, Property Manager shall use good faith and
commercially diligent efforts to replace the policy with a carrier that has the
agreed-upon minimum rating.

 

8

--------------------------------------------------------------------------------


 

5.3                               Contractors.  Other than “handyman” services
costing less than $1,000, Property Manager shall require all contractors
providing services to the Property to carry insurance in accordance with the
Standards.  Property Manager shall deliver to Operating Partnership evidence
that such insurance policies are valid and in effect prior to a contractor
beginning work on any of the Properties.

 

5.4                               Waiver of Subrogation.  Property Manager shall
have its respective insurance carriers waive any right to subrogation that such
companies may have against Owner, Operating Partnership, OP Manager or Property
Manager, as the case may be, so long as the insurance is not invalidated
thereby.

 

5.5                               Damage.  Property Manager shall promptly
investigate and make a full timely written report to Operating Partnership of
all damage or destruction to any Property and all accidents or claims for
damages relating to the ownership, operation or maintenance of each Property
(each report, a “Damage Report”).

 

6.                                      REPRESENTATIONS AND WARRANTIES.

 

6.1                               Representations, Warranties and Covenants of
Property Manager.  Property Manager covenants, represents and warrants to:

 

6.1.1                                 Due Organization and Authorization. 
Property Manager is validly existing and in good standing and has full power and
authority to enter into this Agreement.

 

6.1.2                                 Licenses.  Property Manager and its
employees possess all licenses and permits under the laws of the state in which
the Property is located as are necessary for them to perform their duties set
forth in this Agreement, and all such licenses and permits are in good standing.

 

6.1.3                                 Financial Success.  Property Manager has
not relied on any historical financial statement of the Property, or any
projection of earnings or any statements as to the possibility of future success
or other similar matter that may have been delivered or made available to
Property Manager, and Property Manager understands that Operating Partnership
does not make nor has made any guarantee as to the future financial success of
the Property.

 

6.2                               No Operating Partnership Warranties or
Representations as to the Property.  Property Manager acknowledges and agrees
that Operating Partnership has not made, nor shall Operating Partnership be
deemed to have made, any warranty or representation, express or implied, with
respect to the Property.

 

6.3                               Representations and Warranties of Operating
Partnership.  Operating Partnership represents and warrants to Property Manager
that Operating Partnership is validly existing and in good standing, and has
full power and authority to enter into this Agreement.

 

7.                                      CONFIDENTIALITY.

 

Property Manager will keep confidential all information regarding Operating
Partnership and any related parties.  The provisions of this Article 7 shall
survive any termination of this Agreement.

 

9

--------------------------------------------------------------------------------


 

8.                                      TERMINATION.

 

8.1                               Voluntary Termination.  Either party may
terminate this Agreement after the initial Term upon thirty (30) days written
notice to the other party.  Operating Partnership may terminate this Agreement
during the initial Term upon thirty (30) days written notice to Property Manager
for a fee of $150 for each Property.

 

8.2                               Effect of Dispositions.  This Agreement shall
automatically and immediately terminate with respect to any Property upon the
sale or other disposition of such Property.

 

8.3                               Termination for Cause Without Prior Notice. 
At any time Operating Partnership may terminate this Agreement for cause
(“Cause”), which includes any of the following:  (a) dissolution or termination
of Property Manager; (b)  termination or suspension of any of Property Manager
licenses required to perform the Services; (c)  Property Manager ceases to do
business; (d) bankruptcy, insolvency, or assignment for the benefit of creditors
of Property Manager; (e) appointment of a receiver, liquidator or trustee of
Property Manager; (f) gross negligence, intentional misconduct or fraud in the
performance of Property Manager’s duties and obligations; (g) breach of any
material representation, warranty or covenant of Property Manager hereunder;
(h) conviction of any senior executive of Property Manager on any criminal
charge related to fraud or misappropriation; or (i) a final non-appealable
determination against or implicating Property Manager by any licensing board or
other governmental or quasi-governmental entity.

 

8.4                               Effect of Termination.  On termination or
expiration of this Agreement:

 

8.4.1                                 Property Manager shall deliver to
Operating Partnership as quickly as practical, but in any event within ten
(10) days following the termination date, all original Records, and all
electronic records, and to provide each original record in hard copy format as
Operating Partnership may request at Operating Partnership’s expense.

 

8.4.2                                 Property Manager shall deliver to
Operating Partnership as quickly as practical, (and within five (5) days
following the termination), all keys to the Property.

 

8.4.3                                 Property Manager shall cooperate in
transferring the Trust Deposit Accounts and Trust Operating Accounts, as
directed by Operating Partnership.

 

8.4.4                                 Any payments received by Property Manager
related to each Property following expiration of this Agreement shall be
promptly forwarded to Operating Partnership.

 

8.4.5                                 Property Manager shall immediately
transfer control of any pending litigation against Tenants or former Tenants to
Operating Partnership or its designee.

 

8.4.6                                 Property Manager shall, within thirty (30)
days of such termination (or sooner if required by an applicable sale contract),
deliver a final accounting reflecting the balance of income and expenses for
each Property as of the date of termination.

 

8.4.7                                 Property Manager’s right to compensation
shall immediately cease upon the effective date of the termination and shall be
prorated through that date.

 

10

--------------------------------------------------------------------------------


 

8.4.8                                 Property Manager shall assign and does
hereby assign any leases or agreements entered into by Property Manager with
respect to the Properties as requested by Operating Partnership.

 

9.                                      NOTICES.

 

All notices, waivers, demands, requests or other communications required or
permitted by this Agreement (sometimes collectively referred to herein as
“Notices”), to be effective, shall be in writing, properly addressed to the
address specified below, and shall be given:  (a) by personal delivery; (b) by
established overnight commercial courier with delivery charges prepaid or duly
charged; (c) by registered or certified mail, return receipt requested, first
class postage prepaid; or (d) by facsimile transmission, to the address
specified below.

 

If to Operating Partnership:

Silver Bay Operating Partnership L.P.

 

Attention: CFO

 

601 Carlson Parkway, Suite 250

 

Minnetonka, MN 55305

 

 

With a copy to:

Pine River Capital Management L.P.

 

601 Carlson Parkway, Suite 330

 

Minnetonka, MN 55305

 

Attn: General Counsel

 

 

If to Property Manager:

Silver Bay Property Corporation

 

2030 Powers Ferry Rd., SE, Suite 210

 

Atlanta, GA 30339

 

 

With a copy to:

Pine River Capital Management L.P.

 

601 Carlson Parkway, Suite 330

 

Minnetonka, MN 55305

 

Attn: General Counsel

 

Notices delivered by personal delivery shall be deemed to have been given upon
tender to a natural person at the address shown.  Notices delivered by overnight
courier shall be deemed to have been given the next business day after delivery
to such overnight commercial courier.  Notices delivered by mail shall be deemed
to have been given on the third day after deposit into the United States Postal
System.  Notices delivered by facsimile transmission shall be deemed to have
been given upon confirmation of transmission to the correct telecopy phone
number of the intended recipient.  Either Party may change its address for
notices by giving notice to the other Party as provided herein.

 

10.                               POWER OF ATTORNEY.

 

Operating Partnership grants a Special Power of Attorney to Property Manager
with limited powers, and authorizes Property Manager to act as Operating
Partnership’s Attorney in Fact in relation to each Property, for the following
limited purposes: (a) to make contracts for any and all utilities including
electricity, gas, water, waste management, etc.; (b) to put these services in
place

 

11

--------------------------------------------------------------------------------


 

(until a Tenant takes occupancy of the pertinent Property) with billing
delivered to Property Manager; (c) to obtain utility account information for
each Property; (d) to communicate and act on Operating Partnership’s behalf with
respect to all home owners association matters; (e) to obtain any and all
required sales tax licenses relative to the rents to be collected from each
Property; (f) to engage and terminate tenancies using the approved form of
lease; (g) to deliver to Tenants all notices required by all applicable
landlord/tenant laws; and (h) to prosecute, release, settle and otherwise pursue
all legal actions permitted by but in strict accordance with this Agreement.

 

11.                               MEDIATION; ARBITRATION.

 

If any dispute between the Parties related to this Agreement is not resolved by
negotiation, then the dispute shall be mediated.  Unless the Parties agree
otherwise, the mediation shall be conducted in accordance with the Commercial
Mediation Rules of the American Arbitration Association.  If the mediation is
unsuccessful, then the dispute shall be arbitrated under the rules of the
American Arbitration Association.

 

12.                               MISCELLANEOUS.

 

12.1                       Operating Partnership’s Consent.  Except as otherwise
expressly provided, Operating Partnership’s consent to matters may be granted or
withheld in Operating Partnership’s sole and absolute discretion.

 

12.2                       Backup Property Manager.  Upon receipt by the
Property Manager of a notice from the Agent that a “Backup Property Manager
Reporting Event” has occurred under the Loan Documents, the Property Manager
shall provide to any backup servicer or backup property manager (the “Backup
Servicer”) appointed by the Agent with respect to the Properties all reports and
other information delivered to the Operating Partnership hereunder without
seeking further instruction from the Owner or the Operating Partnership, and, by
its execution hereof, the Property Manager agrees to do so. The Property Manager
may rely upon the contents of any notice or instructions from the Agent or the
Backup Servicer without any independent investigation and shall have no
liability to the Owner or the Operating Partnership for acting in accordance
with such notice.

 

12.3                       Acknowledgment Agreement. Each of the Operating
Partnership and Property Manager hereby agree that certain property management
acknowledgment, dated as of [                    ] among the Operating
partnership, the Property Manager, the Owner and the Agent (the “Acknowledgment
Agreement”) entered into in connection with the Loan Documents shall be
incorporated herein by reference herein.

 

12.4                       Relationship.  The relationship of Property Manager
to Operating Partnership is that of an agent with limited authority as described
herein and otherwise, as an independent contractor, and it is not that of an
employee, partner or joint venturer.

 

12.5                       Ambiguities.  The doctrine that any ambiguity in this
Agreement is construed against the Party whose counsel has drafted it is
expressly waived by each of the Parties.

 

12.6                       Time of Essence.  Time is of the essence in this
Agreement.

 

12

--------------------------------------------------------------------------------


 

12.7                       No Assignment; Successors.  This Agreement shall be
for the benefit of and binding upon the permitted successors and assigns of the
Parties.  Property Manager may not assign its rights or obligations hereunder,
by operation of law or otherwise, without Operating Partnership’s prior written
consent.

 

12.8                       Waiver of Trial by Jury.  EACH OF THE PARTIES, WITH
ADVICE OF LEGAL COUNSEL OF THEIR CHOICE, HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CAUSE OF ACTION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE PROPERTIES OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS OR ACCOUNTS OF ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT
FOR EACH PARTY ENTERING INTO THIS AGREEMENT.

 

12.9                       Counterparts; Electronic Signatures.  This Agreement
may be executed by original, facsimile or electronic image signature in any
number of counterparts, and such counterparts together shall constitute one and
the same instrument.

 

12.10                Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without
reference to the choice of laws and conflicts of law rules and principles of
such state.

 

12.11                Recitals.  The Recitals of this Agreement are incorporated
herein as part of this Agreement.

 

12.12                Modification.  This Agreement may be modified or amended by
a written agreement executed by both Parties.

 

12.13                Severability.  If any Article, Section, paragraph,
sentence, clause or phrase contained in this Agreement becomes or is held by any
court of competent jurisdiction to be illegal, null or void or against public
policy, the remaining Articles, Sections, paragraphs, sentences, clauses or
phrases contained in this Agreement shall not thereby be construed to also be
illegal, null and void or against public policy.

 

12.14                Third Party Beneficiaries.  Property Manager and Operating
Partnership expressly agree that the Agent, OP Manager, Owner and their
affiliates shall each be a beneficiary of all rights and benefits of Operating
Partnership hereunder, and no other Person shall have any right or cause of
action hereunder.

 

12.15                Subordination and Attornment.

 

12.15.1                               Subordination.  This Agreement, including
Management Fees and any and all liens, rights and interests (whether choate or
inchoate and including, without limitation, all mechanic’s and materialmen’s
liens under applicable law) owed, claimed or held, by Property Manager in and to
the Properties, are and shall be in all respects subordinate and inferior to the
liens and security interests created or to be created for the benefit of the
Agent under the Loan Documents and any other agreement executed in connection
therewith, and all renewals, extensions, increases supplements, amendments,
modifications or replacements thereof.  In confirmation of such subordination,
each Party agrees that it shall execute and deliver

 

13

--------------------------------------------------------------------------------


 

to a Agent such documents or subordination instruments as Lender may reasonably
request.  The Property Manager hereby agrees not to contest or impede the
exercise by Agent of any right it has under or in connection with this
Agreement.

 

12.15.2                               Termination.  At such time as the debt
under the Loan Documents is paid in full and the Agent’s security interest under
the Loan Documents is released by the Lender, all of the Agent’s right, title
and interest hereunder shall terminate.

 

12.15.3                               Representations.  Property Manager
represents and warrants that (a) neither Property Manager nor, to Property
Manager’s knowledge, Operating Partnership is in default under any of the terms,
covenants or provisions of this Agreement or any other or prior agreement
related to the Property, and Property Manager knows of no event which, but for
the passage of time or the giving of notice or both, would constitute an event
of default under this Agreement; (b) neither Property Manager nor, to Property
Manager’s knowledge, Operating Partnership has commenced any action or given or
received any notice for the purpose of terminating this Agreement or any other
or prior agreement related to the Property; and (c) the Management Fees and all
other sums due and payable to Property Manager under this Agreement, and any
other or prior agreement related to the Property, as of the date hereof have
been paid in full.

 

12.16                Further Assurances.  Each Party shall take all such
actions, and execute all such documents, as the other Party shall reasonably
request to give effect to this Agreement.

 

12.17                Entire Agreement.  This Agreement supersedes and cancels
any and all prior discussions, negotiations and writings between the Parties
which may have occurred with respect to the subject matter of this Agreement
(other than the Acknowledgment Agreement).

 

 [Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Property Management Agreement
as of the Effective Date.

 

 

OPERATING PARTNERSHIP:

PROPERTY MANAGER:

 

 

SILVER BAY OPERATING

Silver Bay Property Corp.

PARTNERSHIP, L.P.

 

 

 

By:

/s/ Christine Battist

By: Silver Bay Management LLC, its general partner

Name:

Christine Battist

 

Title:

Chief Financial Officer

 

 

 

By: Silver Bay Realty Trust Corp., its sole member

 

 

 

 

 

 

By:

/s/ Christine Battist

 

 

Name:

Christine Battist

 

Title:

Chief Financial Officer

 

 

[Signature Page to Property Management Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Building Systems” means the electrical, mechanical, plumbing, heating,
ventilating, and air conditioning, hot water, landscape irrigation, swimming
pool, spa fountain or other circulation or filtration systems at a Property.

 

“CCRs” means, collectively, the declarations of covenants, conditions, easements
and restrictions of any HOA plus the applicable bylaws of the HOA and its
rules and regulations.

 

“Gross Collections” means all amounts actually collected in respect of the
Property, including, rents, utility payments and deposit forfeitures, interest
earned on the Trust Operating Accounts, interest earned on the Trust Deposit
Accounts in excess of related banking charges, and other collected revenues. 
Notwithstanding the foregoing, it is expressly agreed that Gross Collections
shall exclude: (a) one half of late charges and insufficient fund charges
collected by Property Manager from Tenants; (b) Security Deposits and other
refundable deposits received from Tenants that have not been forfeited; (c) any
and all proceeds from property insurance policies; (d) the proceeds of any
taking by condemnation or eminent domain; and (e) any awards from suits not
related to the collection of rent and related charges.

 

“HOA” means any homeowners or condominium association that includes a Property.

 

“Lease” means a lease agreement for a Property in accordance with this
Agreement.

 

“Legal Requirements” means governmental statutes, laws, constitutions, codes,
ordinances, regulations or rules of governmental entities having jurisdiction
over the Property Manager or the Property, orders of any insurance company, and
the CCRs, rules and regulations and bylaws of any HOA.

 

“Net Operating Income” means Gross Collections minus Operating Expenses.

 

“Operating Expenses” means: (a) the Management Fee calculated in accordance with
the terms of this Agreement and (b) all expenses reasonably and necessarily
incurred in connection with the business, operation and maintenance of the
Properties during the Term as provided in the Approved Budget, including rental
taxes, utilities, casualty and liability insurance premiums, real and personal
property taxes, costs and expenses of Operating Supplies, but excluding leasing
incentives.

 

“Operating Supplies” means consumables used by Property Manager or its Employees
in the operation of the Properties, including light bulbs, cleaning supplies,
batteries, furnace filters, pool chemicals, and other items of a similar nature.

 

“Person” means any natural person, or any partnership, joint venture, limited
liability company, limited partnership, corporation, association, trust or
trustee, or any other legal entity.

 

A-1

--------------------------------------------------------------------------------


 

“Property” refers to the Property collectively; “each,” “any,” or “a” Property,
or phrases of similar import, refers to each residence unit comprising a portion
of the Property.

 

“Tenant” means, collectively, any person leasing or otherwise entitled to occupy
any Property pursuant to a Lease

 

A-2

--------------------------------------------------------------------------------